TAYLOR, JUDGE,
DISSENTING:
I fully concur with the majority affirming the award of -attorneys’ 'fees and costs and agree that the Cabinet acted willfully within the meaning of KRS 61.882(5). However, I respectfully dissent as concerns the award of penalties under KRS 61.882(5) and would remand for further proceedings thereon. My reasoning follows.
KRS 61.882(5) provides that a person may be awarded'up to $25 “for each day that he was deified the right to inspect or copy said public record.” The circuit court interpreted KRS 61.882(5) to permit an award of up to $25 per day for each particular record' that was improperly and willfully withheld by a public agency. In accordance therewith, the circuit court imposed a penalty of $10 a day per record from January 19, 2012, to December 23, 2013 (540 days total, which' includes a 164-day reduction for the period of January 27, 2012, through July 9, 2012). As there were ultimately a total of 140. individual records willfully withheld, the circuit court awarded a total of $756,000 in penalties under KRS 61.882(5). I believe the majority’s interpretation , of KRS 61.882(5) as to penalties to be in error as a matter of law.
It is well established that the interpretation and construction of a statute presents an issue of law for the court. Monumental Life Ins. Co. v. Dept, of Revenue, 201 S.W.3d 500 (Ky.App.2006). When interpreting a statute, the intent of the legislature controls, and such intent should be determined by reference to the language of the statute rather than the court merely surmising legislative intent. Com. v. Fisher, 74 S.W.3d 750 (Ky.App.2001); Stopher v. Conliffe, 170 S.W.3d 307 (Ky.2005), overruled on other grounds by Hodge v. Coleman, 244 S.W.3d 102 (Ky.20Q8). More specifically, the Kentucky Supreme Court has instructed that a court must “ascertain the intention of the legislature from words used in enacting statutes rather than surmising what may have been intended but not expressed.” . Stopher, 170 S.W.3d at 309 (quoting Flying J Travel Plaza v. Com. of Ky. Transp. Cabinet, 928 S.W.2d 344, 347 (Ky.1996)).
KRS 61.882(5) specifically states that a court may award a “person” up to $25 for *390each day that “he was denied the right to inspect or copy” a public record. (Emphasis added.) The court record reflects that the Courier-Journal and Herald-Leader each made one cumulative request for records resulting in the 140 records being wrongfully withheld, which triggered the penalty provisions. There were not 140 separate record requests made in this case. Considering the language as set forth in KRS 61.882(5), I view the statute as providing a statutory penalty of a maximum of $25 for each day that each newspaper entity was willfully denied the right to inspect public records per each separate request, rather than up to $25 for each record. The majority interpretation raises the fine to $1,400 per day, although only two record requests were made. My interpretation better comports with the specific language of KRS 61.882(5) that the court may award a “person” up to $25 per day in penalties. Thus, under KRS 61.882(5), a person may be awarded a maximum of $25 per day that he was improperly and willfully denied the right to inspect records under the Open Records Act. I believe the circuit court’s interpretation of KRS 61.882(5), as upheld by the majority, overlooked the legislative intent as set forth in the statute’s specific language.
As the circuit court erroneously awarded penalties of $10 a day for each record, rather than each cumulative request, I believe the court abused its discretion by awarding $756,000 in statutory penalties under KRS 61.882(5). I would reverse and remand this award. Upon remand, the circuit court could only award the Courier-Journal a maximum of $25 per day and the Herald-Leader a maximum of $25 per day for each of the 540 days that they were willfully denied the right to inspect the records of the Cabinet. '